United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3139
                         ___________________________

                                   LaKeysia Wilson

                         lllllllllllllllllllllPlaintiff - Appellant

                                            v.

                     Arkansas Department of Human Services

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: August 15, 2019
                               Filed: August 20, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       In this Title VII action, LaKeysia Wilson appeals the district court’s1 adverse
grant of summary judgment on her retaliation claim. Having carefully reviewed the

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
record and the arguments on appeal, we conclude the district court did not err in
granting summary judgment. See Torgerson v. City of Rochester, 643 F.3d 1031,
1042 (8th Cir. 2011) (en banc) (grant of summary judgment is reviewed de novo).
Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                      ______________________________




                                       -2-